Citation Nr: 0717441	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  99-08 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Whether the appellant is entitled to receive supplemental 
dependency and indemnity compensation (DIC) benefits based on 
the physical and mental condition of the veteran's children, 
to include whether the Board has jurisdiction to make such 
determination in the first instance.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1956 to October 1960.  
She is also the mother of the veteran's five children, on 
whose behalf she is seeking supplemental benefits.

In a June 2001 decision, the Board of Veterans' Appeals 
(Board) denied an effective date prior to January 11, 1994 
for a grant of DIC benefits to the appellant.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2003, the Court vacated and 
remanded the Board's decision.  Thereafter, the case was 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which issued a decision in 
May 2004 and an Order in June 2004 vacating the Court's 
judgment and remanding the case to the Court.  In an August 
2006 decision and November 2006 Order, the Court affirmed the 
Board's decision regarding the earlier effective date claim 
and remanded to the Board the issue of entitlement to 
additional DIC benefits based on the physical and mental 
conditions of the veteran's children.  This case has been 
advanced on the Board's docket.
In May 2007, the appellant and two of her children appeared 
at a videoconference hearing before the undersigned for the 
purpose of preserving testimony and arguments for the record.

For reasons which will be explained below, the issue of 
entitlement to supplemental DIC benefits based on the 
physical and mental conditions of the veteran's children is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The matter of whether the appellant is entitled to 
receive supplemental DIC benefits based on the physical and 
mental conditions of the veteran's children is wholly 
unrelated to the issue of entitlement to an earlier effective 
date for the grant of DIC benefits, which was the subject of 
the Board's June 2001 decision.

2.  The matter of whether the appellant is entitled to 
receive supplemental DIC benefits based on the physical and 
mental conditions of the veteran's children has never been 
considered or decided by the agency of original jurisdiction 
(AOJ), and has not been the subject of a Notice of 
Disagreement (NOD) or a Substantive Appeal.  


CONCLUSION OF LAW

The Board does not have jurisdiction over the matter of 
whether the appellant is entitled to receive additional 
benefits based on the physical and mental conditions of the 
veteran's children; therefore this matter must be dismissed 
without prejudice and referred to the RO for appropriate 
action.  38 U.S.C.A. §§ 511, 7104, 7105, 7107, 7108 (West 
2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.201, 20.202 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background and Analysis

For the reasons below, the Board respectfully finds that it 
does not have jurisdiction to make the initial determination 
as to whether the appellant is entitled to receive additional 
benefits based on the physical and mental condition of the 
veteran's children.  While the appellant has consistently 
maintained, either implicitly or explicitly, that her 
children are entitled to additional benefits, the issue is 
not one that is reasonably related to the matter that was on 
appeal before the Board at the time of its June 2001 decision 
and the Board does not have jurisdiction to make the initial 
determination on this matter.  

The Board, like any statutory tribunal, "always has the 
right, in fact the obligation, to examine its jurisdiction."  
Further, "the law of the case doctrine does not bar 
consideration of jurisdictional issues."  See Heath v. West, 
11 Vet. App 400, 402 (1998).  "Moreover, it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board is "primarily an 
appellate tribunal" that decides appeals from denials by VA 
agencies of original jurisdiction of claims for veterans' 
benefits.  See Scates v. Principi, 282 F.3d 1362, 1366-67 
(Fed. Cir. 2002); Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339, 
1346 (Fed. Cir. 2003).  The Board's original jurisdiction is 
sharply circumscribed to matters such as consideration of 
motions for revision of its decisions based on clear and 
unmistakable error, 38 U.S.C.A. § 7111, correction of obvious 
error in the record, 38 U.S.C.A. § 7103(c), and certain 
determinations regarding the reasonableness of attorney fees, 
38 U.S.C.A. § 5904(c)(2).  Specifically, 38 U.S.C.A. 
§ 7101(a) provides that the Board is established in order to 
"conduct hearings and dispose of appeals properly before the 
Board in a timely manner."  (emphasis added).  38 U.S.C.A. 
§ 7102(a), which refers to the assignment of proceedings 
before the Board, specifies that the Board member or panel 
assigned the proceeding, "shall make a final determination 
thereon, including any motion filed in connection 
therewith."  

While 38 U.S.C.A. § 511(a) provides that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary to veterans or the dependents or 
survivors of veterans, 38 U.S.C.A. § 7104(a) specifies that 
final decisions on appeals from adverse decisions by the 
Secretary shall be made to the Board.  That provision 
requires that the Board's decisions be "based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation."  Each decision requires a "written 
statement of the Board's findings and conclusions and the 
reasons or bases" for them "on all material questions of 
fact and law presented on the record" as well as an order 
granting or denying relief.  38 U.S.C.A. § 7104(d) (emphasis 
added).  Hence, the Board is required to make factual 
findings, but only in the context of its consideration of 
questions material to the matter over which it has proper 
jurisdiction.  In this regard, in June 2001, the Board made 
the requisite findings and conclusions regarding the 
appellant's submissions, to the extent that they were 
associable with the then pending appeal.  

The Board's jurisdiction is expressly limited by 38 U.S.C.A. 
§ 7108, which provides that "[a]n application for review on 
appeal shall not be entertained unless it is in conformity 
with this chapter."  This provision places clear limits on 
the Board's jurisdiction, including its authority to make 
findings of fact and conclusions of law, on matters not in 
conformance with the express requirements of Chapter 71.  
While external guidance as to the intent of § 7108 is 
lacking, the clear meaning of the language is apparent and 
must be given effect.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 330 (2006) (en banc), citing Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
require us to give effect to the clear language of a statute 
and avoid rendering any portions meaningless or 
superfluous").  

The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [AOJ] before a claimant may secure 'appellate review' by 
the [Board]."  See Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995), citing Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  
38 U.S.C.A. § 7105(a) specifically requires that 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  Hence, a claim for VA benefits is initially 
decided by the AOJ and appellate review of that decision is 
initiated by the timely filing of a notice of disagreement 
and completed by filing of a substantive appeal after a 
statement of the case (SOC) is furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202; see Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

The issue of whether the appellant is entitled to receive 
additional benefits based on the physical and mental 
condition of the veteran's children is unrelated to a matter 
that was on appeal before the Board at any time.  It has 
never been considered or decided by the AOJ or been subject 
to the filing of a NOD.  Hence, the issue is outside the 
appellate process, not in conformity with Chapter 71, and 
therefore outside the Board's jurisdiction.  Claims for 
benefits are adjudicated by the RO, which acts on behalf of 
the Secretary.  This is so the RO can make the "initial 
review or determination" referenced in 38 U.S.C.A. 
§ 7105(b)(1), against which a NOD may be filed to begin the 
appellate process.  See Godfrey, 7 Vet. App. at 410; Jarrell 
v. Nicholson, 20 Vet. App. 326, 331 (2006) (en banc).  
Because the Board does not have jurisdiction over the matter, 
it may not issue a preliminary order (remand), directing its 
consideration by the AOJ.  38 C.F.R. § 20.1100(b); Manlincon, 
12 Vet. App. at 240.  Rather, the matter of whether the 
appellant is entitled to receive additional benefits based on 
the physical and mental condition of the veteran's children 
must be dismissed without prejudice and referred to the AOJ, 
which is the appropriate VA component to make this initial 
factual inquiry.  Richardson v. Nicholson, 20 Vet. App. 64, 
73 (2006) (finding that a pending unadjudicated claim must be 
referred to the RO); see Godfrey, 7 Vet. App. at 410 (holding 
that the Board did not err in referring a claim to the RO 
without additional specific instructions because the claim 
was not in appellate status).  

38 U.S.C.A. §§ 511(a) and 7104(a) dictate that the Board acts 
on behalf of the Secretary in making the final decision on 
claims and provides "one review on appeal to the Secretary" 
of a question "subject to decision by the Secretary."  DAV, 
327 F.3d at 1347.  As noted above, the Board is an appellate 
body and does not have jurisdiction to adjudicate claims in 
the first instance, having original jurisdiction limited to 
determining questions as to whether a prior Board decision 
contains clear and unmistakable error, and to certain matters 
pertaining to the reasonableness of attorney fees.  See 
Jarrell, 20 Vet. App. at 331; 38 C.F.R. § 19.4.

There is no question that once the Board has jurisdiction 
over a claim, it has the authority to address all issues 
related to that claim, even those not previously decided by 
the RO.  Bernard v. Brown, 4 Vet. App. 384, 392 (1993) 
(distinguishing between questions or issues in a matter or 
claim and the matter or claim itself, and holding that the 
Board has the authority "to decide all questions presented 
on the record before it that were necessary to its decision 
on the matter" on appeal).  

The issue of whether the appellant is entitled to receive 
additional benefits based on the physical and mental 
condition of the appellant's children is completely separate 
and in no way implied from or related to the claim that was 
actually on appeal (for an earlier effective date for the 
grant of DIC benefits).  Because there is no pending appeal 
on the issue of entitlement to supplemental DIC benefits 
based on the physical and mental condition of the veteran's 
children, the Board has no jurisdiction over matters relating 
to that issue. 

Where the law, not the evidence, is dispositive, a claim 
should be denied or appeal terminated because of lack of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
law is dispositive in this matter, any failure in notifying 
or assisting the veteran is harmless, non-prejudicial error.  
See Valiao v. Principi, 17 Vet. App. 229 (2003). 





ORDER

The matter of whether the appellant is entitled to receive 
supplemental DIC benefits based on the physical and mental 
condition of the veteran's children is dismissed without 
prejudice and referred to the RO for appropriate action.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


